Citation Nr: 1811665	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a compensable rating for depression from March 8, 2000, to April 20, 2009.

3.  Entitlement to a compensable rating for gastritis and duodenitis from March 8, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a November 2014 decision the Board, among other things, reopened and remanded a previously denied service connection claim for a lumbar spine disability and noted that increased rating claims for depression and gastritis received by VA on March 8, 2000, had not been properly adjudicated.  The issue of entitlement to a compensable rating for depression from March 8, 2000, to April 20, 2009, and for a compensable rating for gastritis and duodenitis from March 8, 2000, were remanded for additional development.  The decision granted an increased 30 percent rating for depression from April 20, 2009, to August 8, 2011, and an increased 50 percent rating effective from August 8, 2011, and those determinations are now final.  

The Board also remanded the issues of entitlement to service connection for a cervical spine disability and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  A subsequent April 2017 rating decision granted service connection for degenerative arthritis of the cervical spine and an October 2017 rating decision granted entitlement to a TDIU.  No disagreements from those determinations have been received.  As such, the issues listed on the title page are the only matters remaining for appellate review.






FINDINGS OF FACT

1.  A chronic lumbar spine disability was not manifest during service; arthritis was not manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or to a service-connected disability.

2.  The Veteran's service-connected depression for the period from March 8, 2000, to April 20, 2009, was manifested by reported episodes of depression with self-treatment by leave from work without additional mental health care or other objective evidence of psychiatric impairment.

3.  The Veteran's service-connected gastritis and duodenitis from March 8, 2000, is manifested by no more than intermittent abdominal pain, nausea, and vomiting without evidence of severe hemorrhages, large ulcerated or eroded areas, multiple small eroded or ulcerated areas, small nodular lesions, or any underlying disorders.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for compensable rating for depression from March 8, 2000, to April 20, 2009, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

3.  The criteria for compensable rating for gastritis and duodenitis from March 8, 2000, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7307 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in November 2014 for the purpose of obtaining VA treatment records, affording the Veteran VA examinations, and considering unadjudicated issues.  Those actions were accomplished.  There was substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)

Since the November 2014 Remand, neither the Veteran nor his representative has raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).    

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a qualifying chronic disease.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The Veteran contends that he has a lumbar spine disability as a result of service, to include as secondary to his service-connected depression or left knee and right ankle disabilities.  In statements in support of his claim he reported having sustained low back injuries in service.  No specific information was provided as to how he believed his low back disability had been caused or aggravated by his service-connected depression or left knee and right ankle disabilities.

Service treatment records dated in November 1977 show the Veteran complained of a three week history of low back pain and reported having sustained trauma to the back two to three months earlier when he fell from horizontal bars.  The examiner noted palpable tenderness to the right lower back, but good range of motion.  A diagnosis of mechanical back pain was provided.  In his October 1986 report of medical history the Veteran denied having ever had recurrent back pain.  An October 1986 separation examination revealed a normal clinical evaluation of the spine.  No complaints relative to the low back were expressed during a June 1988 VA orthopedic examination.  

VA examination in July 2013 included diagnoses of lumbar compression injury with a date of diagnosis in 1977 and lumbar degenerative arthritis with a date of diagnosis in 2013.  It was noted the Veteran reported having slipped on ice and landed on his coccyx during service and that he had been told it was a compression injury.  He reported he had a second injury in approximately 1983 or 1984 playing football during service.  He stated he had been treated with a cold pack and Motrin, but that no diagnosis was provided.  He stated he had continued to experience back pain since then with occasional pain down the right leg.  The examiner stated there were no service records supporting any injury or diagnosis to the lumbar spine.  It was found to be not likely that his lumbar spine degenerative arthritis was connected to service.

VA examination in November 2015 included a diagnosis of degenerative arthritis of the lumbar spine.  The examiner summarized the Veteran's reported history and the pertinent medical evidence of record.  It was noted that service treatment records revealed a single mention of low back pain during service in November 1977 and that recurrent low back pain was denied upon separation examination in October 1986.  The examiner, in essence, found the evidence did not demonstrate that back pain had persisted at the time the Veteran left service and that it was less likely that his current low back condition began during or was related to active service.  It was further noted that the Veteran was a retired automotive mechanic and that he reported his previous work involved considerable lifting.

Based on the evidence of record, the Board finds a chronic low back disability was not manifest during service.  Service treatment records show the Veteran was treated for mechanical back pain in November 1977.  However, there was no evidence of a chronic low back disorder upon separation examination in October 1986.  Nor is there any medical evidence of lumbar spine arthritis within one year of his discharge from service, including any chronic low back problem as would have been reasonably expected at a June 1988 VA examination.  

The preponderance of the evidence also fails to establish that a present low back disability is etiologically related to service or to a service-connected disability.  The July 2013 and November 2015 VA medical opinions are found to be persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence of record, and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions to the contrary.

Consideration has also been given to the Veteran's personal assertion that his current low back disability is a result of active service or a service-connected disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue is not a condition that is readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that any additional, pertinent symptoms were observed during or within one year of service discharge.  Nor is he shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise pertinent to the matters at issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a low back disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).


The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9434 governs ratings for major depressive disorder.  A 0 percent rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is assigned when the disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is assigned when the disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when the disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when the disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when the disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

VA regulations provide that gastritis, hypertrophic (identified by gastroscope), warrants a 60 percent rating when the disorder is chronic, with severe hemorrhages, or large ulcerated or eroded areas; a 30 percent rating when the disorder is chronic, with multiple small eroded or ulcerated areas, and symptoms; and a 10 percent rating when the disorder is chronic, with small nodular lesions, and symptoms.  For atrophic gastritis, a complication of a number of diseases, including pernicious anemia, the disorder is to be rated based upon the underlying condition.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2017).

Gastritis is defined as inflammation of the stomach.  Hypertrophic gastritis is gastritis with infiltration and enlargement of the glands.  Atrophic gastritis is chronic gastritis with infiltration of the lamina propria by inflammatory cells as in superficial gastritis but involving the entire mucosa, with decreased chief and parietal cell numbers and total thickness of mucosa and with possible presence of lymphoid follicles and development of intestinal metaplasia.  Dorland's Illustrated Medical Dictionary 757 (30th ed. 2003).

Duodenitis is defined as inflammation of the duodenal mucosa.  Dorland's Illustrated Medical Dictionary 570 (30th ed. 2003).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).


The Veteran is shown to have raised increased rating claims for his service-connected depression and gastritis in March 2000.  No VA action was taken on his claims until 2009.  Service treatment records show the Veteran was treated for an upper gastrointestinal bleed probably related to alcoholic gastritis and duodenitis.  He was hospitalized for a single episode of major depression in November 1985 and found to have a slight impairment for social and industrial adaptability upon hospital discharge in January 1986.  An October 1986 report noted treatment for peptic ulcer disease/gastritis and depression.

VA examinations in June 1988 noted the Veteran had recovered from a single episode of major depressive disorder and had apparent recovery after hospitalization for mild gastritis and duodenitis secondary to alcohol abuse.  It was noted that an endoscopic procedure in January 1985 revealed a normal stomach except for mild gastritis.  There was edema and inflammation to the duodenum consistent with duodenitis.  No actual ulcer crater was noted.  

VA treatment records dated in August 2004 noted the Veteran had a prior history of gastritis and gastroesophageal reflux disease (GERD).  He reported symptoms including abdominal bloating and fullness.  The examiner's assessment was abdominal pain of uncertain etiology.  Subsequent treatment records noted he was prescribed medication, omeprazole, for gastritis, without additional comment.  

VA digestive conditions examination in November 2009 noted the Veteran reported some intermittent abdominal pain approximately two to three times per year.  He denied any current symptoms of nausea, vomiting, hematemesis, melena, diarrhea, or constipation.  He took omeprazole twice daily for his stomach.  The examiner provided diagnoses including gastritis and duodenitis that was treated and resolved in service with no documented recurrence since service.  It was noted that he also had GERD that was treated and under control with omeprazole.  

VA mental disorders examination in December 2009 noted the Veteran reported a 12-day period of private psychiatric hospitalization in 1988 for depression, but that he had not continued antidepressant medication upon discharge and denied having received any other mental health treatment since leaving service.  He stated he had experienced periodic bouts of depression and had taken off from work without other treatment.  He reported having good relationships with his family and his peers.  He denied any history of assault behaviors or suicide attempts.  The examiner provided a diagnosis of recurrent, moderate major depressive disorder.  A GAF score of 67 was provided.

VA stomach and duodenum examination in July 2013 included diagnoses of gastritis and duodenitis.  It was noted the Veteran took omeprazole and that it helped.  Current symptoms included transient nausea and vomiting three times per year.  The examiner stated that his gastritis, duodenitis, and GERD did not hinder the Veteran from working.  

VA esophageal conditions examination in November 2015 provided a diagnosis of GERD with a date of diagnosis in 2004.  It was noted that the Veteran reported having stomach problems since the 1980s and that he experienced sour stomach at least once per week.  He took omeprazole twice per day.  The examiner found, based upon the evidence of record, that the Veteran did not have current symptoms of gastritis, that records did not support a diagnosis of GERD during active service, and that it was not likely that his GERD was related to service.  It was noted that the common causes for GERD were age and obesity and that GERD and gastritis were two different disease processes with different causal mechanisms.  GERD was also found not to have been aggravated beyond its natural progression by gastritis.  The examiner found that the reported findings of a January 1985 gastroscope revealed no small nodular lesions associated with gastritis.

Based upon the evidence of record, the Board finds the Veteran's service-connected depression for the period from March 8, 2000, to April 20, 2009, was manifested by reported episodes of depression with self-treatment by leave from work without additional mental health care or other objective evidence of psychiatric impairment.  It is noted, significantly, that at his December 2009 VA examination the Veteran reported that he had no follow-up treatment or medication use after a period of psychiatric hospitalization in 1988 and that he denied having received any other mental health treatment since leaving service.  He is shown to have maintained full employment and good relationships over this period of time.  Therefore, entitlement to a compensable rating for depression from March 8, 2000, to April 20, 2009, is denied.

The Board also finds that the Veteran's service-connected gastritis and duodenitis since March 8, 2000, is manifested by no more than intermittent abdominal pain, nausea, and vomiting without evidence of severe hemorrhages, large ulcerated or eroded areas, multiple small eroded or ulcerated areas, small nodular lesions, or any underlying disorders.  The overall evidence of record demonstrates that the Veteran had mild gastritis and duodenitis secondary to alcohol abuse during active service, but that an endoscopic procedure in January 1985 had revealed a normal stomach except for mild gastritis, edema and inflammation consistent with duodenitis, and no actual ulcer crater.  The evidence includes apparently inconsistent medical opinions as to whether manifest symptoms of intermittent abdominal pain, nausea, and vomiting may be attributable to the service-connected gastritis and duodenitis disability; however, even assuming such attribution there is no indication of small nodular lesions nor any underlying disorders related to gastritis or duodenitis as to warrant a compensable rating under Diagnostic Code 7307.  Nor does the evidence of record demonstrate that any associated injury or disease presently manifest should be rated under another diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

VA examination findings include a November 2009 report that the Veteran's gastritis and duodenitis was treated and fully resolved in service and a November 2015 report that there were no current residual symptoms.  The November 2015 examiner further found that the Veteran's GERD was not manifest in service and was not proximately due to service or a service-connected disability.  These reports are found to be persuasive and based upon adequate examination and consideration of the evidence of record.  Therefore, entitlement to a compensable rating for gastritis and duodenitis since March 8, 2000, is denied.

The Board acknowledges that the Veteran is competent to report observable symptoms, such as depression, pain, nausea, or vomiting.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claims for higher, compensable schedular ratings must be denied.

The Board further finds that extraschedular rating consideration was not raised in this case and that the evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to a compensable rating for depression from March 8, 2000, to April 20, 2009, is denied.

Entitlement to a compensable rating for gastritis and duodenitis from March 8, 2000, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


